268 F.2d 583
106 U.S.App.D.C. 7
Carson THORNTON, Appellant,v.UNITED STATES of America, Appellee.
No. 14848.
United States Court of Appeals District of Columbia Circuit.
Argued June 19, 1959.Decided June 25, 1959.

Mr. Charles C. Abeles, Washington, D.C.  (appointed by this Court) for appellant.
Mr. Frank Quill Nebeker, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
During a drunken week end Carson Thornton beat William B. Hoagland about the head with a wine bottle.  In his trial for assault with a dangerous weapon The jury rejected Thornton's plea of self-defense and found him guilty as charged.  He appeals.


2
We find no error.


3
Affirmed.